DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 12/15/2021 has been received and fully considered.
3.	Claims 1-3, 5-13, and 15-21 are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Mike Kim (Reg. No. 72,867) on 03/17/2022.
4.2	The application is amended as follow:
Claim 5 depends on “claim 1”.
Allowable Subject Matter
5.	Claims 1-3, 5-13, and 15-21 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 12/15/2021 along the Examiner’s amendment shown above, the claims are allowed for the same reason set forth in the non-final office mailed on 09/15/2021, neither of these references, taken either alone or in combination with the prior art of record discloses the claimed subject matter to include the step of: “generating multiple completion efficiency values based on the multiple refined reservoir productivity values and the multiple refined well designs and generating a representation of completion efficiency as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the multiple completion efficiency values”, as specifically shown in the claims and previously indicated in the non-final office action mailed on 09/15/2021; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 17, 2022